El Juez Asociado Sr. Aldrey
emitió la opinión del tribunal.
En la Corte de Distrito de Aguadilla se siguió pleito por *477José C. Rivera contra Víctor P. Martínez reclamándole indem-nización por libelo, en el que recayó sentencia el 26 de octu-bre de 1917 por la cual declaró con lup’ar la demanda, sin lugar la reconvención del demandado, y condenó* a éste a pagar al demandante un dollar de indemnización, otro dollar por hono-rarios de abogado, y las costas del litigio.
Esa sentencia fué apelada dentro del término legal por el demandado Martínez para ante este Tribunal Supremo, con notificación al demandante y presentación del escrito al secre-tario de la corte, quedando así perfeccionada la apelación.
También apeló de ella el demandante, pues en 6 de diciem-bre de 1918 resolvimos el recurso de éste y modificamos dicha sentencia en el sentido de que el demandado debía satisfacer al demandante la cantidad de tres mil pesos, los honorarios de abogado y las costas del pleito. Después de nuestra sen-tencia el demandante Rivera solicitó de la corte inferior que ordenase se expidiera mandamiento para su cumplimiento y así lo decretó aquella corte en 20 de diciembre de 1918.
Dos días después, el 22 de diciembre, el demandado pre-sentó moción a dicha corte en la que alegando que su apela-ción contra la-sentencia dictada el 26 de octubre de 1917 es-taba aun pendiente de resolución y también que no es firme por tener recurso de apelación para ante la Corte de Apela-ciones del Primer Circuito de los Estados Unidos, en Boston, contra nuestra sentencia de 6 de diciembre de 1918, solicitó, después de alegar las razones legales que creyó pertinente, 'que la corte reconsiderase la orden que había dictado mandando a expedir el mandamiento de ejecución para el cumplimiento de nuestra sentencia dictada en el recurso del demandante y que dejase sin efecto el mandamiento librado, hasta que se resuelva o se desestime el recurso de apelación que tiene in-terpuesto contra la sentencia de la Corte de Distrito de' Aguadilla.
Esta moción fué negada por la corte inferior en 6 de fe-brero de 1919 y notificada esta resolución a Martínez el 17 *478de febrero, el día 24 del mismo mes interpuso el presente recurso de apelación contra la resolución de 6 de febrero de 1919 y también contra la orden de 20 de diciembre del año anterior que ordenó la expedición del mandamiento de ejecución.' Posteriormente y fundándose en la interposición de estas apelaciones pidió a la corte inferior que ordenase la paralización del cumplimiento de la sentencia y la suspen-sión de la subasta de bienes embargados para satisfacerla, petición que también le fué negada.
En la transcripción de esta apelación figuran también las diligencias practicadas con motivo del memorandum de costas y honorarios de abogado presentado por el demandante y la resolución de la corte inferior fijando su cuantía, pero no consta que esta resolución fuera apelada.
Estando el presente recurso en trámites en este Tribunal Supremo, el demandado apelante nos pidió que, mientras lo resolviéramos, ordenásemos al juez del tribunal inferior que suspendiera la ejecución de la sentencia. Señalado día para oir a las partes sobre esta petición, se opuso a ella el ape-lado por medio de moción escrita en la que nos pidió que desestimemos esas apelaciones por los diversos motivos que en ella consignó.
Al día siguiente de celebrada la vista de tal moción tuvo lugar la del recurso de apelación.
La primera cuestión que tenemos que resolver es la pro-puesta por la moción de desestimación del apelado, toda vez que si esta prosperase no podríamos resolver la apelación.
El primero de los motivos en que se funda la moción de' desestimación es en que la transcripción de autos que nos ha presentado el apelante no contiene todas las materias nece-sarias. No expone cuáles son las materias que faltan en la ■transcripción, ni el apelado nos ha pedido que la corrijamos con los particulares que echa de menos, y, por tanto, no es-tamos en condiciones de decidir si hay algún particular que sea necesario en ella. Hemos examinado la transcripción y *479a nuestro entender contiene todos los elementos necesarios para poder resolver la materia qne es objeto del recurso.
El segundo motivo es el de que la apelación no ha sido debidamente formalizada por el apelante por no haber cum-plido con el requisito de entregar al apelado una copia certi-ficada de la transcripción. Si bien en la misma transcripción no consta la entrega de tal copia al apelado, sin embargo, del juramento de José Dieppa obrante en los autos aparece que fué notificada a la parte apelada antes de que la trans-cripción fuera presentada en este tribunal.
El tercer motivo alegado para que desestimemos las ape-laciones es que las resoluciones de 20 de diciembre de 1918 y de 6 de febrero de 1919 no son apelables. Además, se nos llamó la atención durante la vista a que el recurso contra la orden de 20 de diciembre fué interpuesto fuera del término •legal.
No tenemos necesidad de decidir ahora si la orden de 20 de diciembre de 1918, disponiendo que se cumpliese nuestra sentencia de 6 del mismo mes, es o no apelable, porque el recurso de apelación contra ella se interpuso el 24 de febrero de 1919, mucho tiempo después de los diez días concedidos por el No. 3º. del artículo 295 del Código de Enjuiciamiento Civil para establecer apelación contra providencias especiales dictadas después de sentencia, y, por tanto, la apelación de esa orden debe ser desestimada.
La cuestión es distinta con respecto a la apelación contra la resolución de 6 de febrero de 1919, porque fué interpuesta dentro del término legal.
La moción de 22 de diciembre de 1918 que dió origen a esa resolución, aunque se titula de reconsideración, es en ver-dad una moción para que se anule y deje sin efecto el man-damiento de ejecución que la orden de 20 de diciembre de 1918 dispuso que se librara para el cumplimiento de nuestra sentencia de 6 de diciembre de 1918. Esta resolución se dictó a instancia de José O. Eivera, sin notificación ni audiencia *480del demandado, y, por tanto, no resolvió moción alguna de éste, por lo que su petición de 22 de diciembre, aunque en ella se usa la palabra reconsideración, no pide que se examine de nuevo alguna resolución recaída a instancia suya sino que por primera vez planteó ante la corte inferior la cuestión de que no tenía jurisdicción para hacer ejecutar nuestra sentencia de 6 de diciembre de 1918 en vista de estar pendiente su recurso de apelación contra la sentencia de 26 de octubre de 1917 y por consiguiente no le es aplicable la doctrina de que es inapelable una resolución que desestima la reconsideración de otra resolución anterior. La moción del demandado a que nos referimos es en verdad y en su alcance una moción pidiendo que se deje sin efecto el man-damiento dispuesto por la orden dictada por el juez man-dando cumplir nuestra sentencia dictada en el recurso del demandante; resolución que, por tanto, es apelable porque es una providencia especial dictada después de sentencia.
En cuanto al otro motivo de desestimación fundado en que la resolución del memorandum de costas no fué apelada, ya hemos dicho antes que en efecto no lo fué y, por tanto, no la consideraremos, lo que no es motivo para que deses-timemos la apelación contra la de 6 de febrero de 1919.
En vista de las precedentes consideraciones, debemos de-sestimar la moción del apelado en la que nos pide que deses-timemos la apelación interpuesta contra la resolución de la corte inferior de 6 de febrero de 1919, y consideraremos el recurso en sus méritos.
La cuestión propuesta por el apelante es' sencilla pues habiendo sido apelada la sentencia de 26 de octubre de 1917 por el demandante y por el demandado, y no hallándose esas apelaciones comprendidas en ninguno de los casos a que se refiere el artículo 298 del Código de Enjuiciamiento Civil, tales apelaciones produjeron el efecto de suspender la eje-cución de dicha sentencia hasta ser resueltas o desestimadas, de acuerdo con el artículo 297 del mismo código, sin que la *481resolución de uno de esos dos recursos produzca el efecto de anular y dejar sin efecto la suspensión de ejecución pro-elucida por el recurso interpuesto por la otra parte.
Por estas razones, cuando el demandado Martínez llamó, la atención de la corte inferior al hecho de que estaba. ac-tuando sin jurisdicción en el procedimiento por estar pen-diente aun su recurso de, apelación contra la sentencia re-caída en el pleito, debió la Corte de Distrito de Aguadilla haber dejado sin efecto el mandamiento de ejecución que ordenó se librara, y no habiéndolo hecho así todas las actua-ciones practicadas para llevar a ejecución la sentencia que dictamos en uno de esos recursos son nulas y el pleito debe quedar en la misma situación que tenía cuando la corte inferior recibió nuestra sentencia resolviendo el recurso de una de las partes apelantes; sin que estuviera la corte justificada en las razones que tuvo para negarla porque si el deman-dado Martínez ha perdido su derecho a que sea oída su ape-lación por no haber tramitado luego su recurso, es cuestión que debe decidir este Tribunal Supremo y no la corte inferior, y porque tampoco es motivo que apoye la decisión recurrida ahora el que en la vista de la apelación del demandante hi-ciera el demandado alegaciones ante este Tribunal Supremo en apoyo de su recurso, según entendemos la resolución ape-lada, que asegura la corte inferior fueron .tomadas en consi-deración por nosotros, hecho éste que no aparece de la sen-tencia dé 6 de diciembre, 1918 ni .de la, .opinión en que se funda. ■■■ ■ < ■:
En vista de la conclusión a que .llegamos con respecto a los méritos de la apelación y de que la moción que nos. hizo el demandado apelante para que ordenásemos' la^p'arálizá-ción de la ejecución de. la sentencia fué. o¡ígl$.,M .í§í$,;; antes de la vista del. recurso, se hace - innecesario ■¡resolverla especial-mente ahora, pues implícitaihente.'ló'!. estárá 'en 'Í|,, j’^^jución que dictaremos.
Por las razones expuestas el recuííso!idé'!apéÍikción'’''éoiatra la orden .de 20 .de diciembre de 19Í8~elébe feéh‘clfesegtWado *482y la resolución de 6 de febrero .de 1919 debe ser revocada, dictándose en su lugar otra dejando sin efecto el manda-miento de ejecución que la corte inferior mandó que se expi-diera para cumplir nuestra sentencia de 6 de diciembre de 1918 recaída en el recurso del demandante.

Desestimada la. apelación contra la orden de la Corte de Distrito de diciembre 20, 1918, revocada la resolución de febrero 6, 1919 y dictada otra dejando sin efecto la orden de ejecución de diciembre 20, 1918 en cumpli-miento de la sentencia de este Tribunal Supremo de diciembre 6, 1918.

Jueces concurrentes: Sres. Presidente Hernández, y Aso-ciados Wolf, del Toro y Hutchison..